                                            Case 4:21-cv-00854-KAW Document 27 Filed 06/17/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            BIOGENEX LABORATORIES,
                                   7                                                           Case No. 21-cv-00854-KAW
                                                           Plaintiff,
                                   8
                                                    v.                                         CASE MANAGEMENT AND PRETRIAL
                                   9
                                                                                               ORDER FOR JURY TRIAL
                                            INTERSCIENCE DIAGNOSTIC LABS,
                                  10
                                                           Defendant.
                                  11

                                  12   1.      TRIAL DATE
Northern District of California
 United States District Court




                                  13           a.        Jury trial will begin on September 12, 2022 at 9:00 a.m. at the U.S. District Court,

                                  14   1301 Clay Street, Oakland, California. For courtroom number and floor information, please check

                                  15   the Court’s on-line calendar at www.cand.uscourts.gov/judgeswkcal one week prior to trial, or call

                                  16   Judge Westmore’s Courtroom Deputy at (510) 637-3525.

                                  17           b.        The length of the trial will be not more than five days.   The Court may shorten the

                                  18   allotted time as it deems appropriate, and may also allocate a fixed number of hours for each side.

                                  19   Court hours for trial are normally 9:00 a.m. to 3:00 p.m., subject to the Court’s availability.

                                  20   2.      DISCOVERY AND EXPERT DISCLOSURES

                                  21           a.        All non-expert discovery shall be completed by June 1, 2022.

                                  22           b.        Experts shall be disclosed and reports provided by June 13, 2022.

                                  23           c.        Rebuttal experts shall be disclosed and reports provided by June 27, 2022.

                                  24           d.        All discovery from experts shall be completed by July 11, 2022.

                                  25   3.      PRETRIAL MOTIONS

                                  26           a.        The last day for hearing dispositive motions shall be June 16, 2022.

                                  27           b.        Only one summary judgment motion may be filed by each side, absent leave of

                                  28                     court. Leave of court may be sought if multiple parties comprise one or both sides.
                                            Case 4:21-cv-00854-KAW Document 27 Filed 06/17/21 Page 2 of 10




                                   1                  Leave of court may be obtained by filing a motion for administrative relief pursuant

                                   2                  to Civ. L. R. 7-11, or by requesting a case management conference or informal

                                   3                  telephone conference.

                                   4           c.     Separate statements of undisputed facts in support of or in opposition to motions

                                   5                  for summary judgment shall NOT be filed. See Civil L. R. 56-2. The parties may

                                   6                  file a truly joint statement of undisputed facts only if all parties agree that the facts

                                   7                  are undisputed.

                                   8           d.     Objections to evidence may no longer be filed separately but must be contained

                                   9                  within the opposition or reply brief or memorandum. Civil L. R. 7-3.

                                  10           e.     Each party filing or opposing a motion shall also serve and file a proposed order

                                  11                  which sets forth the relief or action sought and a short statement of the rationale of

                                  12                  decision, including citation of authority that the party requests the court to adopt.
Northern District of California
 United States District Court




                                  13           f.     Chambers copies of each electronically-filed dispositive motion must include on

                                  14                  each page the running header created by the ECF system and must be delivered to

                                  15                  the Clerk's Office by noon the day following its filing. All documents must be

                                  16                  stapled or bound by a two-pronged fastener, and all exhibits to declarations or

                                  17                  requests for judicial notice must be tabbed.

                                  18           g.     In addition, counsel shall email copies of all motions for summary judgment in

                                  19                  standard Word format (.doc or .docx, and not .pdf format) to

                                  20                  kawpo@cand.uscourts.gov.

                                  21   4.      LAST DAY TO SEEK LEAVE TO AMEND PLEADINGS

                                  22           The last day to seek leave to amend the pleadings is June 30, 2021.

                                  23   5.      ALTERNATIVE DISPUTE RESOLUTION/SETTLEMENT CONFERENCE

                                  24           The parties are ordered to participate in mediation through the Northern District ADR

                                  25   program.

                                  26   6.      PRETRIAL CONFERENCE

                                  27           a.     A pretrial conference shall be held on August 31, 2021 at 2:00 p.m. Lead counsel

                                  28   who will try the case (or the party if pro se) must attend. The timing of disclosures required by
                                                                                          2
                                         Case 4:21-cv-00854-KAW Document 27 Filed 06/17/21 Page 3 of 10




                                   1   Federal Rule of Civil Procedure 26(a)(3) and other pretrial disclosures shall be governed by this

                                   2   order.

                                   3            b.    By July 29, 2022, thirty-three (33) days prior to the date of the pretrial conference,

                                   4   lead counsel shall meet and confer regarding:

                                   5                  (1)      Preparation and content of the joint pretrial conference statement;

                                   6                  (2)      Preparation and exchange of pretrial materials to be served and lodged

                                   7                           pursuant to paragraph 5(c) below; and

                                   8                  (3)      Settlement of the action.

                                   9            c.    By August 9, 2022, twenty-two (22) days prior to the pretrial conference, counsel

                                  10   and/or parties shall:

                                  11                   (1)     Serve and file a joint pretrial statement that includes the pretrial disclosures

                                  12                           required by Federal Rule of Civil Procedure 26(a)(3) as well as the
Northern District of California
 United States District Court




                                  13                           following supplemental information:

                                  14                           (a)    The Action.

                                  15                                  (i)     Substance of the Action. A brief description of the substance

                                  16                                          of claims and defenses which remain to be decided.

                                  17                                  (ii)    Relief Prayed. A detailed statement of all the relief claims,

                                  18                                          particularly itemizing all elements of damages claimed as

                                  19                                          well as witnesses, documents or other evidentiary material

                                  20                                          to be presented concerning the amount of those damages.

                                  21                           (b)    The Factual Basis of the Action.

                                  22                                  (i)     Undisputed Facts. A plain and concise statement of all

                                  23                                          relevant facts not reasonably disputable, as well as which

                                  24                                          facts parties will stipulate for incorporation into the trial

                                  25                                          record without the necessity of supporting testimony or

                                  26                                          exhibits.

                                  27                                  (ii)    Disputed Factual Issues. A plain and concise statement of all

                                  28                                          disputed factual issues which remain to be decided.
                                                                                           3
                                       Case 4:21-cv-00854-KAW Document 27 Filed 06/17/21 Page 4 of 10




                                   1                        (iii)   Agreed Statement. A statement assessing whether all or part

                                   2                                of the action may be presented upon an agreed statement of

                                   3                                facts.

                                   4                        (iv)    Stipulations. A statement of stipulations requested or

                                   5                                proposed for pretrial or trial purposes.

                                   6                  (c)   Disputed Legal Issues.

                                   7                        Without extended legal argument, a concise statement of each

                                   8                        disputed point of law concerning liability or relief, citing supporting

                                   9                        statues and decisions.

                                  10                  (d)   Trial Preparation.

                                  11                        (i)     Witnesses to Be Called. With regard to witnesses disclosed

                                  12                                pursuant to Federal Civil Rule of Civil Procedure
Northern District of California
 United States District Court




                                  13                                26(a)(3)(A), a brief statement describing the substance of the

                                  14                                testimony to be given.

                                  15                        (ii)    Estimate of Trial Time. An estimate of the number of hours

                                  16                                needed for the presentation of each party’s case, indicating

                                  17                                possible reductions in time through proposed stipulations,

                                  18                                agreed statements of facts, or expedited means of presenting

                                  19                                testimony and exhibits.

                                  20                        (iii)   Use of Discovery Responses. Designate excerpts from

                                  21                                discovery that the parties intend to present at trial, other than

                                  22                                solely for impeachment or rebuttal, from depositions

                                  23                                specifying the witness page and line references, from

                                  24                                interrogatory answers, or from responses to requests for

                                  25                                admission.

                                  26                  (e)   Trial Alternatives and Options.

                                  27                        (i)     Settlement Discussion. A statement summarizing the status

                                  28                                of settlement negotiations and indicating whether further
                                                                                 4
                                       Case 4:21-cv-00854-KAW Document 27 Filed 06/17/21 Page 5 of 10




                                   1                                 negotiations are likely to be productive.

                                   2                          (ii)   Amendments, Dismissals. A statement of requested or

                                   3                                 proposed amendments to pleadings or dismissals of parties,

                                   4                                 claims or defenses.

                                   5                  (f)    Miscellaneous.

                                   6                         Any other subjects relevant to the trial of the action or material to its

                                   7                         just, speedy and inexpensive determination.

                                   8            (2)   Serve and file trial briefs (not to exceed 25 pages), which shall specify each

                                   9                  cause of action and defense remaining to be tried along with a statement of

                                  10                  the applicable legal standard (no opposition shall be filed);

                                  11            (3)   Serve and file no more than ten motions in limine, which shall be filed in

                                  12                  one document not to exceed 25 pages;
Northern District of California
 United States District Court




                                  13            (4)   Serve and file proposed voir dire questions, jury instructions, verdict forms

                                  14                  and excerpts from discovery that will be offered at trial (include a copy of

                                  15                  the deposition testimony or admission). The parties shall submit proposed

                                  16                  jury instructions jointly. If there are any instructions on which the parties

                                  17                  cannot agree, those instructions may be submitted separately. The parties

                                  18                  shall submit a jointly prepared proposed form of verdict, or, if the parties

                                  19                  cannot agree, their respective proposals;

                                  20            (5)   Serve and file an exhibit setting forth the qualifications and experience for

                                  21                  each expert witness;

                                  22            (6)   Serve and file a list of each party’s exhibits by number (plaintiff) or letter

                                  23                  (defendant), including a brief statement describing the substance and

                                  24                  purpose of each exhibit and the name of the sponsoring witness;

                                  25            (7)   Exchange exhibits which shall be premarked with an exhibit sticker tabbed

                                  26                  and in binders. Plaintiff shall use numbers (1, 2, 3, etc.) and defendant shall

                                  27                  use numbers preceded by a letter (A-1, A-2, A-3, etc.). Additional parties

                                  28                  shall also use a letter preceding numbers (B-1, B-2, B-3, or C-1, C-2, C-3,
                                                                                  5
                                            Case 4:21-cv-00854-KAW Document 27 Filed 06/17/21 Page 6 of 10




                                   1                             etc.); and

                                   2                   (8)       Deliver three sets of all premarked exhibits to chambers, tabbed and in

                                   3                             binders (exhibits are not to be filed). The exhibits shall be marked with the

                                   4                             following tag (or similar):

                                   5                                 UNITED STATES DISTRICT COURT
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                                                    Case No. ___________________
                                   7

                                   8                                      Trial Exhibit ___
                                   9                                Date Admitted__________________
                                                                    By:________________________
                                  10
                                                                                 Deputy Clerk
                                  11

                                  12           No party shall be permitted to call any witness or offer any exhibit in its case in chief that
Northern District of California
 United States District Court




                                  13   is not disclosed in its pretrial statement, exchanged with opposing counsel, and delivered to the

                                  14   Court, twenty (20) days prior to the pretrial conference, without leave of the Court and for good

                                  15   cause. Furthermore, all parties are reminded of their disclosure duties under Federal Rule of Civil

                                  16   Procedure 26. Any document or witness that should have been disclosed under Rule 26 will not

                                  17   be introduced at trial.

                                  18           d.      By August 19, 2022, twelve (12) days prior to the pretrial conference, after

                                  19   meeting and conferring in a good faith attempt to resolve any objections, counsel and/or parties

                                  20   shall serve and file: (1) any objections to exhibits or to use of deposition excerpts or other

                                  21   discovery; (2) any objections to witnesses, including the qualifications of an expert witness; (3)

                                  22   any objection to proposed voir dire questions, jury instructions and verdict forms that the parties

                                  23   have been unable in good faith to resolve; (4) any opposition to a motion in limine. No replies to

                                  24   motions in limine shall be filed, but responses to objections may be filed within five days. The

                                  25   parties shall not file separate objections, apart from those contained in the motions in limine, to the

                                  26   opposing party's witness list, exhibit list or discovery designations.

                                  27           e.      All motions shall be heard at the pretrial conference unless otherwise ordered.

                                  28   7.      JURY TRIAL
                                                                                               6
                                            Case 4:21-cv-00854-KAW Document 27 Filed 06/17/21 Page 7 of 10




                                   1            a.     The attached voir dire questionnaire (or similar) shall be given or presented to the

                                   2   venire members to be answered orally in Court. Counsel shall submit an agreed upon set of

                                   3   additional voir dire questions to be posed by the Court. Any voir dire questions on which counsel

                                   4   cannot agree may be submitted separately. Counsel shall be allowed brief follow-up voir dire after

                                   5   the Court's questioning.

                                   6            b.     The following jury instructions from the Ninth Circuit Manual of Model Civil Jury

                                   7   Instructions (available on the Ninth Circuit website at http://www.ce9.uscourts.gov) shall be given

                                   8   absent objection: 1.2, 1.5, 1.9-1.18, 1.20, 2.13, 3.1-3.3, 3.5 Counsel shall submit jointly an agreed

                                   9   upon set of case specific instructions, using the Ninth Circuit Manual where appropriate. Do not

                                  10   submit duplicates of those listed above. Any instructions on which counsel cannot agree may be

                                  11   submitted separately. Each requested instruction shall be typed in full on a separate page with

                                  12   citations to the authority upon which it is based and a reference to the party submitting it. A
Northern District of California
 United States District Court




                                  13   second blind copy of each instruction and verdict form shall also be submitted omitting the

                                  14   citation to authority and the reference to the submitting party.

                                  15   8.       In addition to electronic filing, Counsel shall email copies of all proposed jury instructions,

                                  16   motions in limine, forms of verdict, and trial briefs in standard Word format (.doc or .docx, not

                                  17   .pdf format) to kawpo@cand.uscourts.gov.

                                  18   9.       SUMMARY OF DATES

                                  19         Trial                                                      September 12, 2022
                                  20         Pretrial Conference                                        August 31, 2022
                                  21         Objections; Oppositions to Motions in Limine               August 19, 2022
                                  22         Joint Pretrial Statement; Motions in Limine                August 9, 2022
                                  23         Meet and Confer                                            July 29, 2022
                                  24         Last Day to Hear Dispositive Motions                       June 16, 2022
                                  25         Close of Expert Discovery                                  July 11, 2022
                                  26         Rebuttal Expert Disclosure and Reports Provided            June 27, 2022
                                  27         Expert Disclosure and Reports Provided                     June 13, 2022
                                  28
                                                                                           7
                                         Case 4:21-cv-00854-KAW Document 27 Filed 06/17/21 Page 8 of 10




                                   1      Non-Expert Discovery Cut-off                          June 1, 2022
                                   2      Amended Pleading Deadline                             June 30, 2021
                                   3

                                   4          A further Case Management Conference is scheduled for September 28, 2021 at 1:30 p.m.

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 17, 2021                        ______________________________________
                                                                                   KANDIS A. WESTMORE
                                   7                                               United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     8
                                            Case 4:21-cv-00854-KAW Document 27 Filed 06/17/21 Page 9 of 10




                                   1                                       JUROR QUESTIONNAIRE

                                   2   Please fill out this form as completely as possible and print clearly. Since we want to make copies

                                   3   for the attorneys and the Court, do not write on the back of any page. If you need more room,

                                   4   continue at the bottom of the page. Thank you for your cooperation.

                                   5   1.      Your name:

                                   6           ________________________________________________

                                   7   2.      Your age: _____________

                                   8   3.      The city where you live: ___________________________________

                                   9           How long have you lived there:______________________________

                                  10   4.      Your place of birth: ______________________________________

                                  11   5.      Do you rent or own your own home? _________________________

                                  12   6.      Your marital status: (circle one)
Northern District of California
 United States District Court




                                  13                  single   married   live with partner   separated   divorced   widowed

                                  14   7.      What is your occupation, and how long have you worked in it? (If you are retired, please

                                  15           describe your main occupation when you were working).

                                  16           _______________________________________________________________

                                  17           _______________________________________________________________

                                  18   8.      Who is (or was) your employer?

                                  19           _______________________________________________________________

                                  20   9.      Please list the occupations of any adults with whom you live.

                                  21           _______________________________________________________________

                                  22   10.     If you have children, please list their ages and gender and, if they are employed, please

                                  23           give their occupations.

                                  24           _______________________________________________________________

                                  25           _______________________________________________________________

                                  26           _______________________________________________________________

                                  27

                                  28
                                                                                             9
                                        Case 4:21-cv-00854-KAW Document 27 Filed 06/17/21 Page 10 of 10




                                   1   11.   Please describe your educational background:

                                   2         Highest grade completed: _________________________________

                                   3         College and/or vocational schools you have attended:

                                   4         _______________________________________________________________

                                   5         _______________________________________________________________

                                   6         _______________________________________________________________

                                   7         Major areas of study:______________________________________________

                                   8   12.   Have you ever served on a jury before? ________ How many times?________

                                   9         If yes: State/County Court _______ Federal Court _______

                                  10         When? ____________________________________________________

                                  11         Was it a civil or criminal case? _________________________

                                  12         Did the jury(ies) reach a verdict? _______________________
Northern District of California
 United States District Court




                                  13   13.   Have you ever served on a grand jury? ________

                                  14         If yes: State/County Court _______ Federal Court _______

                                  15         When? ____________________________________________________

                                  16         Was it a civil or criminal? _________________________

                                  17   14.   Have you ever served in the military? ________

                                  18         If yes: Country you served ________________

                                  19         Branch _________________________________

                                  20         Length of Service ________________________

                                  21         Last Rank ______________________________

                                  22   15.   Attached is a list of the parties in this case, the law firms representing the parties, attorneys

                                  23         in this case, and persons who are potential witnesses in this case. Do you know, or think

                                  24         you know, any of the persons listed?

                                  25                 Yes:_____ No:_____

                                  26         If so, make a checkmark next to their name.

                                  27

                                  28
                                                                                        10
